GUIDRY, Judge.
MOTION TO DISMISS
The defendants-appellees, J. M. LaFleur, et al. move to dismiss the unlodged appeal of the plaintiffs-appellants, Artelia G. Jackson, et al. on the grounds that the appellants did not timely perfect their devolutive appeal.
We dismiss the appellants’ appeal.
Plaintiffs instituted this suit in tort against defendants herein. The case was duly tried and judgment was rendered on November 5,1976; however, notice of judgment, as required by LSA-C.C.P. art. 1913, was not given until November 9, 1976. No application for new trial was made. On January 21, 1977, the plaintiffs moved for and obtained an order for a devolutive appeal.
Article 2087 of the Louisiana Code of Civil Procedure, as amended by Act No. 201 of the Regular Session of the Legislature of 1976, provides as follows:
“Delay for taking devolutive appeal. Except as otherwise provided in this Article or by other law, an appeal which does not suspend the effect or the execution of an appealable order or judgment may be *1292taken, and the security therefor furnished, within sixty (60) days after:
(1) The expiration of the delay for applying for a new trial, as provided by Article 1974, if no application has been filed timely.”
Act No. 201 of the Regular Session of the Legislature of 1976, became effective on the last day of October, 1976. Accordingly, on the date that judgment was rendered in the above captioned matter, the delays for taking devolutive appeal were governed by Act No. 201. Therefore, under Article 2087, supra, and LSA-C.C.P. art. 1913, the appellants had until January 17,1977 in which to perfect their devolutive appeal. Since the appellants did not move for their appeal until the 21st day of January, 1977, the appellants’ appeal was not timely taken and therefore must be dismissed.
APPEAL DISMISSED.